Citation Nr: 0708435	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  01-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to June 21, 1996, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) and the assignment of a 100 percent 
evaluation, including a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
for accrued benefits purposes, to include a claim of clear 
and unmistakable error as to a March 1997 rating decision.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wounds (GSW) penetrating the right 
buttock with moderate damage to Muscle Group XVII, for 
accrued benefits purposes. 

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of GSW to the anterior aspect of the right knee 
joint, for accrued benefits purposes.  

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic amputation of the 3rd and 4th toes of the left foot 
through the metatarsal joint with scars, for accrued benefits 
purposes.

5.  Entitlement to an evaluation in excess of 30 percent for 
excision of the right patella, for accrued benefits purposes.

6.  Entitlement to service connection for a heart condition 
secondary to the veteran's service-connected PTSD, for 
accrued benefits purposes.

7.  Whether the RO committed clear and unmistakable error 
(CUE) in its March 1946 decision, and all subsequent rating 
decisions, in failing to grant higher evaluations for the 
veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel



INTRODUCTION

The veteran had active service from April 1943 until April 
1945.  He died in April 1998.  The appellant is the veteran's 
widow.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) from adverse rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.

These matters were previously before the Board in August 2001 
and December 2003.  On those occasions, remands were ordered 
to accomplish additional development.

It is noted that the appellant had previously been 
represented by the Tennessee Department of Veterans' Affairs.  
In a VA Form 21-22 dated February 2003, the appellant 
appointed the American Legion to serve as her accredited 
representative.  Such appointment revoked the prior 
representation from that date forward.

A review of the record reveals that the appellant raised a 
claim of clear and unmistakable error (CUE) with respect to a 
denial of TDIU, without specifying a rating action.  This 
issue has not been adjudicated, nor has the RO sought 
clarification as to which rating action the appellant 
believes contains CUE.  Therefore, the matter is referred 
back for appropriate action. 


FINDINGS OF FACT

1.  The veteran separated from active service in April 1945 
and did not file a claim of entitlement to service connection 
for PTSD within a year of discharge.

2.  An initial claim of entitlement to service connection for 
PTSD was denied by the RO in 1983; this denial was affirmed 
by the Board in an April 1984 decision.

3.  Correspondence received by the RO on June 21, 1996, was 
construed as a request to reopen a claim of entitlement to 
service connection for PTSD.

4.  No communication prior to June 21, 1996, may be 
interpreted as an informal claim of entitlement to service 
connection for PTSD.  

5.  An initial claim of entitlement to TDIU was denied by the 
RO in 1986; this denial was affirmed by the Board in a June 
1987 decision.

6.  Correspondence received by the RO on June 21, 1996, was 
construed as a new claim of entitlement to TDIU.

7.  Within one year prior to the veteran's June 21, 1996 
claim, it was not factually ascertainable that the veteran 
was unable to obtain or maintain substantially gainful 
employment.

8.  No communication prior to June 21, 1996, may be 
interpreted as an informal claim of entitlement to TDIU.  

9.  At the time of his death, the veteran had claims of 
entitlement to increased ratings for residuals of gunshot 
wounds of the right buttock and right knee, traumatic 
amputation of the 3rd and 4th toes of the left foot through 
the metatarsal joint with scars and excision of the right 
patella pending before VA.

10.  The appellant's claims of entitlement to accrued 
benefits were received within one year of the veteran's 
death.

11.  The objective evidence demonstrates that the veteran's 
gunshot wound residuals of the right buttock were productive 
of no more than moderate muscle injury.

12.  The objective evidence demonstrates that the veteran's 
gunshot wound residuals of the anterior aspect of the right 
knee joint were productive of no more than moderate muscle 
injury.

13.  The objective evidence demonstrates that the veteran's 
traumatic amputation of the 3rd and 4th toes of the left foot 
through the metatarsal joint with scars were productive of no 
more than moderate disability.

14.  While x-rays reveal right knee arthritis, the objective 
evidence fails to demonstrate limitation of flexion or 
extension of the right knee to at least noncompensable 
levels. 

15.  The competent evidence of record at the time of the 
veteran's death does not demonstrate that a heart condition 
was causally related to active service or to the veteran's 
service-connected PTSD.

16.  An April 1984 Board decision denied claims of 
entitlement to increased evaluations for the veteran's 
service-connected disabilities.

17.  The appellant has not filed a motion to revise the April 
1984 Board decision on the basis of clear and unmistakable 
error.  

18.  There are no final rating actions subsequent to the 
April 1984 Board decision to which a CUE claim could attach.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 21, 
1996, for the award of service connection for PTSD and the 
assignment of a 100 percent evaluation, including TDIU, have 
not been met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of gunshot wounds penetrating the 
right buttock, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.56, 4.73, Diagnostic 
Code 5317 (as in effect prior to July 3, 1997); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5317 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of gunshot wounds to the anterior 
aspect of the right knee joint, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 
4.56, 4.73, Diagnostic Code 5314 (as in effect prior to July 
3, 1997); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 
(2006).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for traumatic amputation of the 3rd and 4th toes 
of the left foot through the metatarsal joint with scars, for 
accrued benefits purposes, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b), 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000, 4.71a, Diagnostic Code 5284 (2006).

5.  The criteria for entitlement to an evaluation in excess 
of 30 percent for excision of the right patella, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000, 4.71a, Diagnostic Code 5257 (2006).

6.  A heart disability was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2006).

7.  An April 1984 Board decision denying entitlement to 
higher evaluations for the veteran's service-connected 
disabilities subsumes all prior rating decisions addressing 
those claims and precludes consideration of CUE as to those 
determinations.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105, 
20.1104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include increased rating and TDIU claims.  

In the present case, VA satisfied its duty to notify by means 
of September 2001 and April 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  

The letters discussed did not inform the appellant of the 
laws pertaining to disability ratings or effective dates in 
the context of the service connection claims.  However, 
because the instant decision denies the appellant's service 
connection claim, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the appellant. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.  
Moreover, it is noted that claims for accrued benefits must 
be based on the evidence of record, either actual or 
constructive, at the time of the veteran's death; thus, it 
does not appear that any evidence could now be submitted to 
support the claims.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decisions that are the basis of this 
appeal was decided prior to the issuance of appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA and private post service treatment and examination are 
affiliated with the claims folder.  Moreover, the claims file 
contains the appellant's statements in support of her claim, 
to include testimony provided at an April 2000 Decision 
Review Officer hearing.  The Board has carefully reviewed 
such statements and concludes that she has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  


I.  Earlier effective date claims

At the time of his death, the veteran had appeals pending 
with respect to the effective date of a grant of service 
connection for PTSD and a grant of TDIU, both awarded in a 
March 1997 rating decision.

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  [A revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here.]  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

An accrued benefits claim is derivative in nature.  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal 
Circuit concluded that for a surviving spouse to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with its 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application.  Id. 
at 1300.  

In accrued benefits claims, the evidence for consideration 
must have been constructively in the veteran's file at the 
time of his death. 38 C.F.R. § 3.1000.

In the present case, the earlier effective date claims were 
pending at the time of the veteran's death in April 1998.  
Moreover, communications received in February 1999 and March 
1999 are fairly interpreted as claims of entitlement to 
accrued benefits.  As such, the timing requirements set forth 
under 38 U.S.C. § 5121(c) have been satisfied. 


A.  Grant of service connection for PTSD

A March 1997 rating decision granted service connection for 
PTSD.  An effective date of June 21, 1996, was assigned.  The 
question for consideration is whether the veteran was 
entitled to an earlier effective date for that grant of 
service connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

In the present case, the veteran separated from active duty 
in April 1945.  He did not raise of claim of entitlement to 
service connection for PTSD within one year of discharge.  

Because the veteran did not apply for service connection for 
PTSD within one year of separation from service, an effective 
date back to the day following discharge is not possible.  
Instead, the appropriate effective date is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran first claimed entitlement to 
service connection for PTSD in March 1983.  That claim was 
denied by the RO in May 1983.  The veteran appealed that 
determination and the matter ultimately came before the Board 
in April 1984.  At that time, the claim was denied.  That 
determination is final.  See 38 U.S.C.A. § 7104.  As such, an 
effective date prior to this final rating is not possible.  

A communication received by the RO on June 21, 1996, was 
construed as a request to reopen a claim of entitlement to 
service connection for PTSD.  Thus, that date serves as the 
date of claim.  Although the evidence of record does not 
reveal an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the June 21, 1996, date selected by the RO is 
the earliest possible effective date.  The reason for this is 
that, if the entitlement arose prior to June 21, 1996, then 
the date of claim would be the later of the two, and hence 
the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  Any evidence showing that the entitlement 
occurred after June 21, 1996, would not entitle the veteran 
to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to June 21, 1996, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

The Board has reviewed the testimonial evidence to determine 
whether any communication submitted by the veteran indicates 
an attempt to apply for service connection for PTSD.  
However, no testimonial document submitted prior to June 21, 
1996, indicates an intent to pursue a claim of entitlement to 
service connection for PTSD. 

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's June 1996 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for PTSD was filed earlier than April 19, 
2000.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993).  

The only remaining means by which an earlier effective date 
could be granted here would be through a finding of CUE in a 
prior final decision.  Here, the appellant has alleged CUE in 
a 1983 rating decision denying entitlement to service 
connection for PTSD.  However, that decision was subsumed by 
a later Board decision in April 1984.  See 38 C.F.R. § 
20.1104.  As such, the appellant is no longer entitled to 
raise a CUE claim as to the rating decision.  Rather, the CUE 
claim must relate to the final Board decision.  However, 
38 C.F.R. §20.1404 requires that an appellant file a motion 
to revise a Board decision on the basis of CUE.  Such motion 
must identify the issues to which the motion pertains.  The 
motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of error are insufficient.  

In the present case, despite being asked for clarification as 
to her CUE contentions, the appellant has not specifically 
filed a motion of CUE as to the April 1984 Board decision 
that satisfies the criteria under 38 C.F.R. § 20.1404.  
Therefore, the Board does not currently have jurisdiction to 
consider such a claim.  The appellant is free to submit a 
motion meeting the requirements of 38 C.F.R. § 20.1404 at any 
time in the future.  At present, however, an earlier 
effective date for the grant of service connection for PTSD 
is not possible on the basis of CUE.

In sum, the presently assigned effective date of June 21, 
1996, is appropriate and there is no basis for an award of 
service connection for PTSD prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


B.  Assignment of a 100 percent evaluation, including TDIU

A March 1997 rating decision granted TDIU.  An effective date 
of June 21, 1996, was assigned.  The question for 
consideration is whether the veteran was entitled to an 
earlier effective date for that grant of a 100 percent 
evaluation, including TDIU.

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In the present case, the RO had previously denied a claim of 
entitlement to TDIU in October 1986.  The veteran disagreed 
with that determination and initiated an appeal.  The matter 
came before the Board in June 1987, at which time the claim 
was denied.  That determination was final.  See 38 U.S.C.A. 
§ 7104.  Such finality precludes award of an effective date 
prior to June 1987.  As a consequence, an October 1986 letter 
written by Dr. Charles G. Graves which states that the 
veteran was unable to maintain substantially gainful 
employment due to knee and back injuries cannot serve as a 
basis for a grant of an earlier effective date here.  

The Board must now determine whether any effective date 
coming after that final June 1987 decision, but prior to the 
effective date currently assigned, is possible.

A communication received by the RO on June 21, 1996, was 
construed as a request to reopen a claim of entitlement to 
service connection for PTSD.  Thus, that date serves as the 
date of claim.  Thus, under 38 C.F.R. § 3.400(0)(2), it is 
necessary to determine whether, sometime between June 21, 
1995, and June 21, 1996, the veteran's inability to follow a 
substantially gainful occupation became factually 
ascertainable.  

The clinical records within the period in question reflect 
treatment for worsening right knee pain.  However, from such 
evidence it is not factually ascertainable that 
the veteran was precluded from obtaining and maintaining 
substantially gainful employment solely as a result of his 
service-connected disabilities.  Indeed, no competent 
opinions to that effect are included in the record between 
June 1987 and June 1996.  A copy of Dr. Graves' 1986 letter 
was again submitted in August 1996, but, having been received 
after June 21, 1996,  this does not support the appellant's 
claim.  

Having eliminated 38 C.F.R. § 3.400(0)(2) as a basis for an 
earlier effective date, the remaining standard is the 
comparison between the receipt of the claim and the date 
entitlement arose, whichever is the later.  Again, June 21, 
1996, is found to be the date of claim.  Although the 
evidence of record does not reveal an exact date upon which 
the entitlement arose, the Board notes that such information 
is not required in order to conclude that the June 21, 1996, 
date selected by the RO is the earliest possible effective 
date.  The reason for this is that, if the entitlement arose 
prior to June 21, 1996, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after June 21, 1996, would not 
entitle the veteran to an earlier effective date.   

The Board has also considered whether any evidence of record 
prior to June 21, 1996, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, the Board has reviewed the testimonial 
evidence to determine whether any communication submitted by 
the veteran indicates an attempt to apply for TDIU.  However, 
no testimonial document submitted prior to June 21, 1996, 
indicates an intent to pursue a claim of entitlement to TDIU. 

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's June 1996 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
TDIU was filed earlier than June 21, 1996.  38 C.F.R. § 
3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  

In sum, the presently assigned effective date of June 21, 
1996, is appropriate and there is no basis for an award of 
TDIU prior to that date.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased ratings claims for accrued benefits purposes

Again, accrued benefits claim enable the appellant to "stand 
in the shoes" of the veteran who had claims pending at the 
time of his death.  

In correspondence received by the RO in March 1996, the 
veteran requested that his service-connected disabilities be 
reevaluated.  In an April 1996 rating decision, the RO denied 
claims of entitlement to increased ratings.  The veteran 
submitted a notice of disagreement in June 1996.  However, no 
statement of the case was ever issued.  Based on this 
procedural history, the veteran had not yet perfected his 
claim of entitlement as to the increased rating claims.   
However, this does not affect the Board's ability to 
adjudicate the accrued benefits claim on those same 
disabilities.  Indeed, the applicable case law holds that a 
surviving spouse is entitled to claim a veteran's accrued 
benefits if the veteran had a claim pending at the time of 
his death.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1996).  As noted above, the veteran did have a claim pending 
when he died in April 1998, as the RO was obligated to issue 
a statement of the case.  Therefore, as long as a properly 
perfected appeal exists as to the derivative accrued benefits 
claim, the Board has jurisdiction to decide this matter.  
Here, the accrued benefits claim was denied by the RO in 
December 2002.  The appellant submitted a notice of 
disagreement later that month and a statement of the case was 
issued in January 2003.  The appellant's substantive appeal 
was timely received in February 2003.

As explained above, the increased rating claims were pending 
at the time of the veteran's death in April 1998.  Moreover, 
communications received within one year of the veteran's 
death are fairly interpreted as claims of entitlement to 
accrued benefits.  As such, the timing requirements set forth 
under 38 U.S.C. § 5121(c) have been satisfied. 


A.  GSW Residuals, right buttock (muscle group XVII)

In correspondence received March 19, 1996, the veteran raised 
a claim of entitlement to an evaluation in excess of 20 
percent for residuals of GSW penetrating the right buttock 
with moderate damage to Muscle Group XVII.  

The Board observes that, during the pendency of the appeal, 
the rating schedule underwent revision with respect to the 
evaluation of muscle injuries.  Such changes were effective 
July 3, 1997.   

The veteran's GSW residuals to muscle group XVII are rated 
pursuant to Diagnostic Code 5317.  Both prior to and as of 
July 3, 1997, Diagnostic Code 5317, concerning disability to 
Muscle Group XVII (hip and thigh muscles) makes reference to 
varying levels of severity of muscle disability (e.g., 
slight, moderate, moderately severe, severe).  Where the 
muscle injury is slight, a noncompensable evaluation is 
warranted.  Where the evidence demonstrates moderate muscle 
injury, a 20 percent rating applies.  If moderately severe 
muscle injury is shown, then a 40 percent evaluation is 
assigned.  Finally, where the evidence indicates a severe 
muscle injury, a 50 percent rating is warranted.  A further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56 (2006).  

The Board will first consider the veteran's claim under the 
version of 38 C.F.R. § 4.56 in effect prior to July 3, 1997.  
Again, the veteran was in receipt of a compensable rating 
that reflected moderate muscle injury, for  GSW residuals to 
muscle group XVII.  

Prior to July 3, 1997, 38 C.F.R. § 4.56(a) defined moderate 
disability of muscles as involving through and through or 
deep penetrating wounds of relatively short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(b) 
(1996).  Such moderate wounds are characterized by clinical 
examination disclosing entrance and (if present) exit scars 
that are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite loss of power or fatigue in comparative tests.  Id.

In order to be entitled to the next-higher 40 percent rating 
for moderately severe  muscle disability, prior to July 3, 
1997, the evidence must demonstrate through and through or 
deep penetrating wounds by high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrisation.  Such moderately severe wounds 
are characterized by clinical examination disclosing entrance 
and (if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be signs of moderate loss of deep 
fascia on palpation, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance must 
demonstrate positive evidence of marked or moderately severe 
muscle loss.  

Moreover, the Board notes that in evaluating disability of 
the musculoskeletal system, it must be considered whether 
there is additional functional limitation due to factors such 
as pain, weakness, fatigability and incoordination.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

The Board has reviewed the evidence of record and determines 
that the veteran's disability is not commensurate with the 
next-higher 40 percent rating under the old version of 
38 C.F.R. § 4.56.  In so finding, the Board relies on a 
September 1996 VA examination which revealed that there was 
no apparent damage to the tendons.  Indeed, the veteran was 
able to flex his quadriceps and gluteous.   Moreover, there 
was no evidence of muscle herniation and no evidence of pain.    

The Board acknowledges tissue loss demonstrated upon VA 
examination in September 1996.  At that time, the quadriceps 
muscles on the right side measured 50.5 cm, as compared to 51 
cm on the unaffected left side.  The Board also recognizes a 
finding of diminished strength of the right quadricep.  The 
Board further acknowledges a private October 1996 treatment 
record indicating a possible palpable defect in the 
quadriceps mechanism, though the examiner stated that it was 
"difficult to say for sure."  Pain in the right hip area 
was noted, both in that report and also in VA outpatient 
treatment records.  

Despite the findings of muscle loss and weakness detailed 
above, the overall evidence during the rating period on 
appeal does not reveal a disability picture characterized by 
moderately severe muscle disability.  Moreover, this is true 
even when considering additional functional limitation due to 
factors such as pain and weakness.  In fact, the September 
1996 VA examination indicated that there was no evidence of 
pain, as previously mentioned.  

Based on the foregoing, a rating in excess of 20 percent is 
not warranted for the veteran's GSW residuals to muscle group 
XVII under the law in effect prior to July 3, 1997.  

The Board will now consider whether the revised version of 
Diagnostic Code 5317, effective July 3, 1997, may serve as a 
basis for an increased rating here.  

The current version of 38 C.F.R. § 3.156 defines moderate 
muscle disability as a  through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The medical evidence should exhibit a lowered 
threshold of fatigue.  Loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  There must be indications of some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side. 

In order to be entitled to the next-higher 40 percent rating 
for moderately severe  muscle disability under 38 C.F.R. 
§ 4.56 as revised effective July 3, 1997, the evidence must 
demonstrate a through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Such moderately severe 
wounds are characterized by clinical examination disclosing 
entrance and (if present) exit scars that indicate track of 
missile through one or more muscle groups.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance must 
demonstrate positive evidence of impairment.  

While the new version of 38 C.F.R. § 4.56 became effective 
July 3, 1997, it is nevertheless appropriate to consider the 
history of the veteran's disability prior to that time.  See 
38 C.F.R. § 4.1.  Therefore, the objective evidence 
previously discussed, to include the September 1996 VA 
examination, is again for consideration.  As already 
discussed, such evidence shows some muscle loss and weakness 
in the right quadricep.  However, that evidence did not 
reflect a disability picture most nearly approximating the 
criteria for the next-higher 40 percent rating under the new 
version of 38 C.F.R. § 4.56, even when contemplating 
additional functional limitation due to factors such as pain 
and weakness.  For example, there was no showing of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with the sound side.  Moreover, there is no 
evidence subsequent to July 3, 1997, that shows moderately 
severe muscle injury.   

The Board has also considered whether, based on the evidence 
constructively in the record at the time of the veteran's 
death, a grant of a separate evaluation for scars is 
appropriate here.  In this regard, the Board notes that, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2004) [ the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

In the present case, VA examination in September 1996 noted a 
6 x 3 cm semicircular scar less than 1 cm in depth in the 
lateral portion of the quadriceps area.  There was also a 6 
cm semilunar scar 1 cm in depth at the gluteous medias.  
However, neither that examination nor any other evidence 
during the rating period on appeal indicates any complaints 
or treatment referable to the scar itself.  As such, a 
separate evaluation for a scar is not appropriate here, as 
there are no demonstrated residuals distinct and separate 
from the muscle injury that is the subject of the instant 
appeal.  

In conclusion, throughout the entirety of the rating period 
on appeal, the veteran's symptomatology with respect to his 
residuals of GSW to muscle group XVII is not shown to be 
consistent with the criteria for the next-higher 40 percent 
evaluation under either the old or new version of the rating 
schedule as it pertains to muscle injuries.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




B.  Gunshot wounds- right knee joint (muscle group XIV)

In correspondence received March 19, 1996, the veteran raised 
a claim of entitlement to an evaluation in excess of 10 
percent for residuals of GSW penetrating the right knee joint 
with moderate damage to Muscle Group XIV.  The Board observes 
that, during the pendency of the appeal, the rating schedule 
underwent revision with respect to the evaluation of muscle 
injuries.  Such changes were effective July 3, 1997.   

The veteran's GSW residuals to muscle group XIV are rated 
pursuant to Diagnostic Code 5314.  The schedular criteria, 
both prior to and as of July 3, 1997, have been outlined 
earlier in this decision and need not be repeated here.  In 
essence, the evidence must show moderately severe muscle 
disability in order for assignment of the next-higher 30 
percent rating to be warranted.  

In the present case, VA examination in September 1996 
revealed that the veteran had 135 degrees of flexion in the 
right knee.  He had full extension.  There was less than 1 
degree lateral and medial deviation from midline on stressing 
of the knee.  There was no swelling or deformity.  There was 
instability due to patellar loss.  

The above evidence does not support an increased rating here, 
under either the old or new versions of the rating schedule 
pertaining to muscle disability.  Indeed, 
such evidence does not reveal any loss of deep fascia, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Furthermore, there is no showing of loss of 
strength in the group XIV muscles.  In fact, the September 
1996 VA examination did not reference any disability 
specifically related to the muscles.  Rather, the veteran's 
right knee symptoms noted at that time were attributed to his 
patellar instability, for which the veteran is separately 
rated.  

The Board acknowledges private and VA treatment records dated 
in 1996, reflecting complaints and findings of right knee 
pain.  Again, however, his complaints and symptoms appear to 
relate to his patellar disability, rather than to any muscle 
problems associated with residuals of a gun shot wound.  

The Board has also considered whether, based on the evidence 
constructively in the record at the time of the veteran's 
death, a grant of a separate evaluation for scars is 
appropriate here.  However, while VA examination in September 
1996 describes scars of the right knee, the evidence during 
the rating period on appeal fails to reveal any complaints or 
treatment in associated with such scars.  Therefore, a 
separate evaluation for right knee scars is not appropriate 
here.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 
38 C.F.R. § 4.14 (2006).  

In conclusion, throughout the entirety of the rating period 
on appeal, the veteran's symptomatology with respect to his 
residuals of GSW to muscle group XIV is not shown to be 
consistent with the criteria for the next-higher 30 percent 
evaluation under either the old or new version of the rating 
schedule as it pertains to muscle injuries.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

C.  Traumatic amputation of the 3rd and 4th toes of the left 
foot 

In correspondence received March 19, 1996, the veteran raised 
a claim of entitlement to an evaluation in excess of 10 
percent for traumatic amputation of the 3rd and 4th toes of 
the left foot through the metatarsal joint, with scars.  

Throughout the rating period on appeal, the veteran's left 
foot disability is evaluated as 10 percent disabling pursuant 
to Diagnostic Code 5284.  Under that Code section, a 10 
percent rating is warranted for moderate foot injury.  To be 
entitled to the next-higher 20 percent evaluation, the 
competent evidence must demonstrate moderately severe injury.  

The Board has reviewed the evidence of record and finds no 
support for assignment of the next-higher 20 percent 
evaluation for any portion of the rating period on appeal.  
Indeed, upon VA examination in September 1996, the veteran 
presented with no complaints concerning the feet.  Range of 
motion of the ankles and feet was normal at that time.  Gait 
was not assessed at that examination, because the veteran did 
not have his brace or walker.  It appears that the use of the 
assistive devices were related to his right knee problems.  

The objective findings noted upon VA examination in September 
1996 do not show moderately severe foot injury.  Moreover, no 
other objective evidence during the rating period on appeal 
reflects moderately severe foot injury.  Indeed, private and 
VA clinical records dated in 1996 reflect treatment primarily 
for right knee, right hip and lumbar spine complaints, 
without reference to the left foot.  

The Board has considered whether any alternate Diagnostic 
Codes might afford a higher evaluation for the veteran's 
traumatic amputation of the 3rd and 4th toes of the left foot.  
In this regard, Diagnostic Code 5172 provides a 20 percent 
rating for amputation of one or two toes, other than the 
great toe, with removal of the metatarsal head.  Here, 
however, the September 1996 VA examination indicates that the 
3rd and 4th toes of the left foot were amputated at the 
proximal interphalangeal joint.  As such, the amputation did 
not involve removal of the metatarsal head.  Therefore, the 
20 percent evaluation does not apply.  There are no other 
relevant Diagnostic Codes for consideration.  

In conclusion, throughout the entirety of the rating period 
on appeal, the objective evidence does not support assignment 
of the next-higher 20 percent rating for the veteran's 
traumatic amputation of the 3rd and 4th toes of the left foot.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

D.  Excision of the right patella, for accrued benefits 
purposes.

In correspondence received March 19, 1996, the veteran raised 
a claim of entitlement to an evaluation in excess of 30 
percent for excision of the right patella.  Throughout the 
rating period on appeal, the veteran's excision of the right 
patella is evaluated as 30 percent disabling pursuant to 
Diagnostic Code 5257. 

Diagnostic Code 5257 contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability.  Under that Code section, a 30 percent rating is 
warranted for severe impairment.  That represents the maximum 
benefit under Diagnostic Code 5257.  

Because Diagnostic Code 5257 affords a maximum benefit of 30 
percent, it cannot serve as a basis for an increased rating 
here.  The Board has considered whether any alternate 
Diagnostic Codes may afford an evaluation in excess of 30 
percent for the veteran's excision of the right patella.  
However, as the evidence does not show ankylosis, Diagnostic 
Code 5256 does not apply.  Similarly, as there is no showing 
of tibia/fibula impairment, Diagnostic Code 5262 is not for 
application.  Likewise, there is no showing of genu 
recurvatum, obviating the need for analysis under Diagnostic 
Code 5263.  There are no other Code sections to consider.  

In the present case, the competent evidence also reveals 
degenerative arthritis of the right knee.  Specifically, X-
rays showing degenerative joint disease were noted in the 
September 1996 VA examination report.  In this vein, the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  (The Board notes that the veteran died in 
April 1998, prior to the issuance of VAOPGCPREC 9-98.  
However, because that GC opinion serves to clarify VAOPGCPREC 
23-97, which was in effect at the time of the veteran's 
death, the Board finds it appropriate to include it in the 
present discussion.)

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level.
Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, VA examination in September 1996 shows right knee 
flexion to 135 degrees, with full extension.  Moreover, 
although a private October 1996 treatment record noted that 
the veteran could not extend his right knee against 
resistance or against gravity, he could fully extend the knee 
when standing.  That report did not discuss right knee 
flexion.  No other evidence during the rating period on 
appeal shows right knee flexion limited to 60 degrees or 
worse, or right knee extension limited to 5 degrees or worse.  

Based on the foregoing, the overall evidence does not tend to 
establish a disability picture consistent with a compensable 
evaluation under either Diagnostic Code 5260 or 5261 for 
limitation of right leg motion.  Moreover, in reaching this 
conclusion, the Board acknowledges the complaints of right 
knee pain reflected in the record.  Additionally, the Board 
acknowledges the veteran's reports of falls, as noted in an 
October 1996 private treatment report.  That report also 
noted that the veteran walked with a cane due to his right 
knee problems.  However, based on the objective evidence 
described above, the veteran's right knee disability does not 
involve additional functional limitation due to factors such 
as pain and weakness such as to enable the Board to conclude 
that his disability picture is most nearly approximated by a 
compensable evaluation for either limited flexion or 
extension under Diagnostic Codes 5260 and 5261.  Indeed, to 
the extent that the right knee disability involves limited 
motion, this has already been contemplated by the 10 percent 
evaluation in effect for disability to muscle group XIV, 
which considers weakness of the right leg.  

In sum, the evidence of record does not warrant assignment of 
a separate evaluation for the veteran's degenerative joint 
disease of the right knee.  

The Board has also considered the propriety of assigning a 
separate evaluation for the veteran's right knee scars.  
However, as previously discussed, the evidence does not 
demonstrate that such scars are symptomatic.  Under these 
circumstances, a separate evaluation is not appropriate.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2006).  

There is no other basis for assignment of a separate rating 
with respect to the veteran's excision of the right patella.  
In so finding, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  However, because 
this GC opinion was issued after the veteran had died, it is 
not for consideration in the instant accrued benefits claim.  

In conclusion, the currently assigned 30 percent evaluation 
for the veteran's excision of the right patella is 
appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

III.  Service connection

In general 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of 
war, or for a period of 90 days after December 31, 1946, and 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R.§§ 3.307, 3.309 (2006).

Analysis

At the time of his death, the veteran had a claim pending for 
entitlement to service connection for a heart disability.  At 
the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal is regarded as a chronic disease.  However, in order 
for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   As the evidence of record fails to establish 
any clinical manifestations of a heart disability within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

A grant of direct service connection on a nonpresumptive 
basis is also not possible here.  In this regard, the Board 
acknowledges an October 1996 CT scan of the chest which 
revealed cardiomegaly with atheromatous changes of the aorta.  
A chest x-ray showed increased pulmonary vascular congestive 
fluid.  Moreover, an April 1998 record from Memorial Hospital 
show a diagnosis of congestive heart failure with previous 
extensive myocardial infarction with depressed systolic 
function.  Thus, the evidence associated with the claims file 
at the time of the veteran's death did demonstrate current 
disability of the cardiovascular system.  However, the 
service medical records did not reveal complaints or 
treatment for any cardiac problems and the post-service 
evidence did not reveal any disability of the heart until 
decades following separation from service.  In any event, the 
veteran here was specifically claiming entitlement to service 
connection on a secondary basis.  Specifically, he had 
contended that his heart problems were proximately due to his 
service-connected PTSD.  

The claims file does contain competent evidence causally 
relating the veteran's heart problems to his service-
connected PTSD.  Specifically, such a relationship was 
endorsed in a June 1998 letter written by Dr. Charles G. 
Graves, Jr.  Additionally, a June 1998 letter written by 
Steven K. Austin, M.D. also contained the opinion that the 
veteran's heart condition could well have been caused, or at 
least exacerbated by his service-connected PTSD.  However, 
such opinions do not enable a grant of the benefit sought on 
appeal.  Again, in evaluating an accrued benefits claim, only 
the evidence of record (or constructively of record) at the 
time of the veteran's death is for consideration.  The 
favorable opinions from Dr. Graves and Dr. Austin were 
written and submitted after the veteran had died.  As such, 
they cannot serve as a basis for a grant of secondary service 
connection for accrued benefits purposes.  Moreover, no 
evidence associated with the claims folder on or before April 
24, 1998, the date of the veteran's death, causally relates 
his heart disability to PTSD or to any other service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49(1990).

IV.  CUE claims

The appellant contends that the RO committed clear and 
unmistakable error (CUE) in its March 1946 decision, and all 
subsequent rating decisions, in failing to grant higher 
evaluations for the veteran's service-connected disabilities.  

Again, when a determination of the agency of original 
jurisdiction is affirmed by the Board, such rating decision 
is subsumed by the final appellate decision.  See 38 C.F.R. 
§ 20.1104.  Here, an April 1984 Board decision denied the 
veteran's claims of entitlement to increased ratings for his 
muscle injuries of the right buttock and right knee, as well 
as for his traumatic amputation of the 3rd and 4th toes of the 
left foot through the metatarsal joint with scars.  Because 
of this final April 1984 Board decision on these issues, 
claims of CUE as to the earlier rating decisions are no 
longer possible.  Moreover, the appellant has not filed a 
motion in conformtity with 38 C.F.R. § 20.1404 for revision 
of the April 1984 Board decision on the basis of CUE.  
Therefore, the Board does not presently have authority to 
consider CUE as to that determination.  

Subsequent to the 1984 Board decision, the issues of 
entitlement to increased ratings were again considered by the 
RO in 1996.  In an April 1996 decision, such claims were 
denied.  The veteran submitted a notice of disagreement in 
June 1996, but he died prior to issuance of the statement of 
the case.  Thus, the appeal remained pending at the time of 
the veteran's death.  As such, the April 1996 decision never 
became final.  Because a CUE claim can only relate to final 
decisions, such claim does not apply to the April 1996 rating 
action.  Rather, the last final decision is the April 1984 
Board determination.  However, for the reasons previously 
discussed, the Board cannot review a CUE claim as to that 
decision at the present time.

For the foregoing reasons, then, no substantive analysis of 
the appellant's CUE contentions can be undertaken in the 
instant decision.  The appellant is advised that the only 
means by which her CUE claims can be considered is if she 
submits a motion for revision of the April 1984 Board 
decision which satisfies the requirements of 38 C.F.R. 
§ 20.1404.  Such motion may be filed at any time.  




ORDER

Entitlement to an effective date prior to June 21, 1996, for 
the grant of service connection for PTSD and the assignment 
of a 100 percent evaluation, including a total rating based 
on TDIU, for accrued benefits purposes, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wounds (GSW) penetrating the right 
buttock with moderate damage to Muscle Group XVII, for 
accrued benefits purposes, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of GSW to the anterior aspect of the right knee 
joint, for accrued benefits purposes, is denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic amputation of the 3rd and 4th toes of the left foot 
through the metatarsal joint with scars, for accrued benefits 
purposes, is denied.

Entitlement to an evaluation in excess of 30 percent for 
excision of the right patella, for accrued benefits purposes, 
is denied.

Service connection for a heart condition, for accrued 
benefits purposes, is denied.

The appellant's claims of CUE with respect to the issue of 
entitlement to higher evaluations for the veteran's service-
connected disabilities are dismissed.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


